Citation Nr: 1645501	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



 

INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The case was previously before the Board in March 2015 and March 2016.  In the March 2016 decision, the Board denied a rating in excess of 50 percent for panic disorder, and remanded the claim for a TDIU.  In an April 2016 rating decision, the Appeals Management Center (AMC) granted a 70 percent rating for panic disorder and granted the TDIU claim.  However, the AMC erroneously issued a supplemental statement of the case on the issue of entitlement to an evaluation in excess of 70 percent for panic disorder.  As the Board's March 2016 decision denied an increased evaluation for panic disorder, that issue is no longer in appellate status before the Board.  38 C.F.R. § 20.1100 (2015).  Moreover, a notice of disagreement has not been filed with the April 2016 rating decision; accordingly, the issue of a higher evaluation for panic disorder is not in appellate status, and issuance of the April 2016 supplemental statement of the case was erroneous.  See 38 C.F.R. § 20.200 (2015).


FINDING OF FACT

The April 2016 rating decision granted entitlement to a TDIU, the Veteran has not filed a notice of disagreement with that decision, and the Veteran's representative indicated in an October 2016 memorandum that the TDIU claim was resolved with no further appellate action needed. 


CONCLUSION OF LAW

There being no justiciable case or controversy, the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2016 rating decision, the AMC, in pertinent part, granted entitlement    to a TDIU for the Veteran's service-connected disabilities and advised the Veteran this constituted a total grant of the benefit sought on appeal.  The Veteran has not appealed that decision.  Moreover, in an October 2016 memorandum, the Veteran's representative indicated that the grant of TDIU resolved the appeal and that no further appellate action is indicated. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  As there remains no case or controversy, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


